DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2006/0127880) in view of Gjesdal et al. (US2014/0039300) and Mendonca et al. (JP2004174254).
To claim 1, Harris teach a method for determining a quantity of interest related to the density of organic tissue, comprising: 
obtaining a digital microscopic representation of a histological section of the tissue (Figs. 1A-D, paragraph 0023) after removal of a sample of the organic tissue (paragraph 0031, the tissue sample image may be acquired using any method or device… in an alternative embodiment, an image of multiple cells within a tissue sample may be captured without removing the tissue from the organism…, which means digital microscopic representation may be obtained after removal of a sample of the organic tissue); 
converting the digital representation to a binary image, to discriminate pixels that represent tissue of interest in the image (paragraphs 0040, 0048, 0122); 
iteratively applying a box filter (square window) to values of the pixels of interest to obtain a tissue density value for each pixel of interest (paragraphs 0220, 0238, 0252, 0337, 0350-0354); and 
presenting a tangible representation of at least the quantity of interest (paragraphs 0017, 0035).
But, Harris do not expressly disclose calculating a number of pixels per section of values among a predetermined number of classes to express a frequency of high parenchymal densities, wherein an expression of the frequency of high parenchymal densities is computed quantity of interest.
However, it would have been obvious to Harris’ teaching on using density maps to find potential locations of target zones (paragraphs 0030, 0046, 0052, 0078, 0082, 0095, 0151, 0156, 0182, 0343) and applying different filters to measure respective candidate object properties (paragraphs 0054, 0056, 0093, 0113-0114).
	Gjesdal teach a dynamic MRI system for establishment and comparison of different analytical methods (paragraphs 0006-0030), wherein parenchymal tissue (paragraph 0549) and tumor tissue (paragraph 0106) are identified (paragraphs 0016, 0294, 453, 0547-0549, 562), quantitative analysis are performed on the tissue density (g/ml) and any water-exchange effects in the tissue (paragraph 0280), different histograms of the pharmacokinetic biomarkers are computed (Figs. 4A-4Q, paragraphs 0444, 0579), by pixel density analysis (paragraphs 0154, 0276-0277, 0288-0290, 0561, 0567, 0580) among respective groups by respective predefined distributions (Figs. 4, paragraphs 0059-0072, 0315-0318, 0579), and comparing said data with standard values for malign and benign tumors of a corresponding type of tissue for distinguishing between benign and malign tumor types for further displaying generated results on a screen (paragraph 0022), wherein an expression of the frequency of high parenchymal densities is computed quantity of interest (paragraphs 0106, 0549, 0579).
	Mendonca further teach a method for measuring disease relevant tissue changes for use in quantifying, diagnosing and predicting in parenchyma application (abstract, paragraphs 0004-0005), comprising calculation of a number of pixels per section of values among a predetermined number of classes to express a property of high parenchymal densities (paragraphs 0014, 0021-0022, 0028-0030), which corresponds to Gjesdal such that number of pixels calculated/estimated correspond to a predetermined number of classes.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gjesdal and Mendonca into the method of Harris, in order further quantification of targets of interest.

To claim 11, Harris, Gjesdal and Mendonca teach a system for indicating a quantity of interest related to the density of organic tissue, comprising: a processor; a memory storing program instructions which, when executed by the processor, implement the method of claim 1; and an output device that presents a tangible representation of the quantity of interest (as explained in response to claim 1 above).

To claim 12, Harris, Gjesdal and Mendonca teach a non-transitory computer-readable medium encoded with program instructions which, when executed by a computer, cause the computer to implement the method of claim 1 (as explained in response to claim 1 above).




To claim 2, Harris, Gjesdal and Mendonca teach claim 1.
Harris, Gjesdal and Mendonca teach further comprising: computing an additional quantity of interest based upon the tissue density values for the pixels of interest (obvious as number of pixels being classified into said predetermined number of classes), wherein the additional quantity of interest comprises an average density value for tissue of interest in the image, based on the tissue density values of each of the pixels of interest (paragraph 0238 of Harris).

To claim 7, Harris, Gjesdal and Mendonca teach claim 1.
Harris, Gjesdal and Mendonca teach wherein the step of converting the digital representation to a digital image comprises: converting the digital representation into a grayscale image; evaluating individual pixels of the grayscale image relative to a threshold value; converting the value of individual pixels whose values are less than the threshold value into one of two binary values; and converting the value of individual pixels whose values are greater than the threshold value into the other of the two binary values (paragraphs 0040-0041 of Harris).

To claim 8, Harris, Gjesdal and Mendonca teach claim 7.
Harris, Gjesdal and Mendonca teach wherein the values of pixels in the grayscale image are based upon respective luminosity intensities of corresponding pixels in the digital representation (paragraphs 0134-0135, 0257, 0305, 0314 of Harris)

To claim 9, Harris, Gjesdal and Mendonca teach claim 7.
Harris, Gjesdal and Mendonca teach further including: selecting a lumen of a tubular component represented in the grayscale image; determining the contour of the lumen; determining the outer contour of the tubular component; determining a Feret diameter of the outer contour; comparing the Feret diameter to a characteristic size of a structure of interest in the tissue; if the Feret diameter does not correspond to the representative size of a structure of interest, changing the binary state of pixels located within the outer contour of the tubular component, to thereby indicate that they are not pixels of interest (paragraphs 0040, 0092-0093, 0197-0220 of Harris, despite lack of teaching on Feret diameter, which would have been obvious to one of ordinary skill in the art to incorporate for preferential analysis due to its well-known practice in the art, hence Official Notice is taken).

To claim 10, Harris, Gjesdal and Mendonca teach claim 9.
Harris, Gjesdal and Mendonca teach further including iteratively repeating the selecting, determining, comparing and changing steps for successive lumens in the grayscale image (paragraphs 0030, 0337, 0350, 0352, 0354 of Harris).

To claims 14-16, Harris, Gjesdal and Mendonca teach claims 1, 11 and 12.
Harris, Gjesdal and Mendonca teach further comprising: computing an additional quantity of interest based upon the tissue density values for the pixels of interest (Mendonca, obvious as number of pixels being classified into said predetermined number of classes).




Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2006/0127880) in view of Gjesdal et al. (US2014/0039300), Mendonca et al. (JP2004174254) and Longoni et al. (US2011/0060560).
To claim 3, Harris, Gjesdal and Mendonca teach claim 1.
Harris, Gjesdal and Mendonca teach further comprising: computing an additional quantity of interest based upon the tissue density values for the pixels of interest (obvious as number of pixels being classified into said predetermined number of classes), wherein computing the additional quantity of interest includes (i) establishing a number of classes for the tissue density values, segmenting pixel data set into respective classes of regions (paragraph 0046 of Harris, density map for each class is calculated) and counting number of pixels (paragraphs 0107-0109 of Harris), (ii) determining the number of pixels of interest whose values fall into each class (paragraph 0014 of Mendonca), but Harris, Gjesdal and Mendonca do not expressly disclose (iii) displaying a representation of distribution of the pixels in the classes.
Longoni teach determining the number of pixels of interest whose values fall into each class (Figs. 1-11, paragraph 0097), and displaying a representation of distribution of the pixels in the classes (paragraphs 0023-0024, 0108, 0185), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Harris, Gjesdal and Mendonca, in order to implement preferential analysis for clarity. 

To claim 4, Harris, Gjesdal, Mendonca and Longoni teach claim 3.
Harris, Gjesdal, Mendonca and Longoni teach wherein the displayed representation of the computed additional quantity of interest comprises a graph illustrating the number of pixels in each class (Figs. 2-11 of Longoni).

To claim 5, Harris, Gjesdal and Mendonca teach claim 1.
Harris, Gjesdal, Mendonca and Longoni teach wherein the displayed representation of the quantity of interest comprises an indication of the class that represents a predetermined percentile of the total number of pixels of interest (as explained in response to claim 3 above, wherein paragraphs 0023-0024, 0097 of Longoni).

To claim 6, Harris, Gjesdal and Mendonca teach claim 1.
Harris teach color map and density map (paragraphs 0040, 0072), but Harris, Gjesdal and Mendonca do not expressly disclose further including the step of producing a color-coded representation of the organic tissue, wherein different colors correspond to different respective tissue density values.
Longoni teach producing a color-coded representation of the organic tissue, wherein different colors correspond to different respective tissue density values (paragraphs 0023, 0093, different colors correspond to different respective tissue density values), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Harris, Gjesdal and Mendonca, in order to implement color coded representation for clarity. 

To claim 13, Harris, Gjesdal, Mendonca and Longoni teach claim 3.
Harris, Gjesdal, Mendonca and Longoni teach wherein the displayed representation of the computed second quantity of interest comprises an indication of the percentile of the total number of pixels of interest associated with a predetermined class (Figs. 4s and respective disclosure in Gjesdal).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 15, 2022